ORDER DENYING APPEAL
On the 6th day of October, 2007, the HCN Supreme Court, Associate Justice Joan Greendeer-Lee, Associate Justice Dennis Funmaker, and Chief Justice Mary Jo Hunter reviewed the above entitled matter. The Appellants, through their attorney, Mark Goodman filed a Notice of Appeal for an interlocutory order on August 28, 2007. The Appellees did not file an Answer within the prescribed time period. This Court reviewed the request of the Appellants and hereby denies the request for an interlocutory order of the Trial Court’s Order of August 21, 2007.
The full Court considered the lower court’s order and the Appellant’s Notice of Appeal for an interlocutory order. In Michele M, Ferguson v. Ho-Chunk Nation Insurance Review Commission/Division of Risk Management, SU00-13, (HCN *78S.Ct. October 14, 2000); Daniel M. Brown v. Silas Cleveland, Executive Director of Business for the Ho-Chunk Nation, SU01-10 (HCN S.Ct. August 24, 2001) Order (Denying Appeal), the Court concluded that “the merits of the case are intertwined within the (interlocutory) appeal and may have been filed prematurely”.: In the present case, Appellants appeared to rush to the Supreme Court to protect its right to appeal. The Supreme Court did not find that a final decision has been made by the lower court. The Trial Court has yet to make a finding of facts and conclusions of law. It appears that the lower court is waiting for parties to file a motion for summary judgment. Since this case is not ripe nor SU 07-12 Order Denying Appeal ready for appellate review, the appeal is denied. This Court hereby denies Appellant’s Interlocutory Appeal.
EGI HESKEKJET.